Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 1 of 18 Page ID #:208




                                  EXHIBIT A
                                     47
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 2 of 18 Page ID #:209




                                  EXHIBIT A
                                     48
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 3 of 18 Page ID #:210




                                  EXHIBIT A
                                     49
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 4 of 18 Page ID #:211




                                  EXHIBIT A
                                     50
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 5 of 18 Page ID #:212




                                  EXHIBIT A
                                     51
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 6 of 18 Page ID #:213




                                  EXHIBIT A
                                     52
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 7 of 18 Page ID #:214




                                  EXHIBIT A
                                     53
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 8 of 18 Page ID #:215




                                  EXHIBIT A
                                     54
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 9 of 18 Page ID #:216




                                  EXHIBIT A
                                     55
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 10 of 18 Page ID
                                  #:217




                                EXHIBIT A
                                   56
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 11 of 18 Page ID
                                  #:218




                                EXHIBIT A
                                   57
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 12 of 18 Page ID
                                  #:219




                                EXHIBIT A
                                   58
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 13 of 18 Page ID
                                  #:220




                                EXHIBIT A
                                   59
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 14 of 18 Page ID
                                  #:221




                                EXHIBIT A
                                   60
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 15 of 18 Page ID
                                  #:222




                                EXHIBIT A
                                   61
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 16 of 18 Page ID
                                  #:223




                                EXHIBIT A
                                   62
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 17 of 18 Page ID
                                  #:224




                                EXHIBIT A
                                   63
Case 2:21-cv-02803-RGK-MAR Document 25-6 Filed 05/28/21 Page 18 of 18 Page ID
                                  #:225




                                EXHIBIT A
                                   64
